Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent, dated February 11, 1982, as, after a hearing, found petitioner guilty of certain stated charges of misconduct and incompetency and dismissed him from his position as director of the Middle Island Public Library. Determination confirmed, insofar as reviewed, and proceeding dismissed on the merits, without costs or disbursements. In our opinion the penalty of dismissal was not excessive in the' circumstances disclosed by the record, and it did not constitute an abuse of discretion (Matter of Pell v Board of Educ., 34 NY2d 222, 233). An examination of just one of the charges of which petitioner was guilty, charge 10, bears this out. That charge reads as follows: “Charge 10 — Incompetence in that you failed and neglected to comply with Civil Service requirements for appointment of Ruth Goetz as Librarian II from on or about January of 1979, to March of 1981. Specification I — On or about February 16th, 1979, Civil Service rejected the appointment of Ruth Goetz as ‘not approved’ * * * ‘must be appointed from Librarian II list and duty statement’. Specification II— On or about August 13th, 1979, Civil Service rejected the appointment of Ruth Goetz as not approved since she was not appointed from list of Librarian II. Specification III — On or about March 19th, 1980, you erroneously reported to a member of the Board of Trustees that Ruth Goetz was approved and certified as Librarian II. Specification IV — On or about May 5th, 1980, you wrote to a member of the Board that you had received conflicting instructions with respect to Ruth Goetz from Civil Service. Specification V — On or about July 28th, 1980, you filed a certification of eligibles showing Ruth Goetz had been appointed Librarian II effective July 18th, 1980, but you failed and neglected to file, to date, a report of personnel changes on the appointment of Ruth Goetz for approval by Civil Service. Specification VI — On or about August 12th, 1980, you were requested to supply the Board of Trustees with all correspondence relative to this appointment, which to date, has not been received. Specification VII — On March 20th, 1981, the Board of Trustees was informed that Ruth Goetz has not been appointed in accordance with Civil Service requirements.” The record reveals that Ruth Goetz, the person mentioned in charge 10, was employed by the library in June, 1975 as a librarian I. The hearing officer found, and our dissenting colleagues do not disagree, that charge 10 and all its specifications were proven by substantial evidence. The hearing officer wrote: “With regard to Charge 10 I believe Mr. Johnson simply did not want to comply with Civil Service procedures even though he knew *414that he must. I believe that he simply did not agree with the Civil Service procedure concerning a promotion from Librarian I to Librarian II where the promotion did not involve a clearly defined change in a duty statement or a salary increase. Nevertheless, Civil Service did require that its normal promotional paper work be accomplished. Mr. Johnson failed and neglected to complete the necessary paper work, and at one point put the burden on Mrs. Goetz to solve the problem.” It was petitioner’s persistent disregard of correct civil service procedures that led the respondent board to find “a pattern of incompetence in filling the second highest professional position in the library”. A persistent unwillingness to accept directives from a superior body or person justifies the conclusion reached by the board (Matter of Short v Nassau County Civ. Serv. Comm., 45 NY2d 721). Besides being found guilty of charge 10, petitioner was found guilty of four other charges. The record reveals that the acts underlying some of these charges were deliberate, with petitioner being aware of his wrongdoing. The board’s action in response to such repeated acts of misconduct certainly does not shock our consciences (see Matter of Pell v Board of Educ., supra). Lazer, J. P., Mangano and Gibbons, JJ., concur.